781 N.W.2d 849 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Julie Christine Lael BAUMER, Defendant-Appellee.
Docket No. 141000. COA No. 295481.
Supreme Court of Michigan.
May 26, 2010.

Order
By order of May 12, 2010, this Court granted immediate consideration and a stay of trial court proceedings. On order of the Court, the application for leave to appeal the April 12, 2010 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The stay of trial court proceedings is DISSOLVED.